588 S.E.2d 264 (2003)
263 Ga. App. 495
SEAY
v.
GABLES RESIDENTIAL SERVICES, INC.
No. A03A2154.
Court of Appeals of Georgia.
September 18, 2003.
Reconsideration Denied October 2, 2003.
*265 Tonia Seay, pro se.
Fowler, Hein, Passino, Cheatwood & Williams, James M. Williams, Atlanta, for appellee.
BLACKBURN, Presiding Judge.
In this dispossessory action, Tonia Seay, acting pro se, appeals the trial court's grant of a writ of possession in favor of Gables Residential Services, Inc.
[Seay], however, failed to file a transcript of the proceedings and apparently did not attempt to reconstruct the transcript as allowed by OCGA § 5-6-41(g) and (i). When a transcript of the evidence is necessary, as it is here, and the appellant omits it from the record or fails to submit a statutorily authorized substitute, we must assume that the evidence supported the grant of a writ of possession. As the appellant, [Seay] had the burden to affirmatively show error by the record. This [she] failed to do. Therefore, we must presume the trial court's judgment granting [Gables Residential] a writ of possession is correct.
(Punctuation and footnotes omitted.) Fisher v. One Stop Mtg.[1] Moreover, Seay wholly failed to provide any citations to the record or to legal authority supporting her claims in her brief in contravention of Court of Appeals Rule 27(c). See, e.g., Dwyer v. Mtg. Electronic Registration Systems.[2] As such her claims are deemed abandoned, and Seay has presented nothing for our review.
Judgment affirmed.
ELLINGTON and PHIPPS, JJ., concur.
NOTES
[1]  Fisher v. One Stop Mtg., 258 Ga.App. 479, 480, 574 S.E.2d 605 (2002).
[2]  Dwyer v. Mtg. Electronic Registration Systems, 258 Ga.App. 220, 573 S.E.2d 489 (2002).